EXAMINER'S AMENDMENT
Before stating the examiner’s amendment, note that a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/15/2020 has been entered.


An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Lawrence Perry on 3/10/2021.

The application has been amended as follows: 
Claim 5, line 1, after “charging” and before “according” delete “member” and insert “roller.
Claim 5, line 2, after “independently” and before “saturated” insert “a”. 
Claim 6, line 1, after “charging” and before “according” delete “member” and insert “roller.
Claim 6, line 2, after “independently” and before “saturated” insert “a”.
Claim 7, line 1, after “charging” and before “according” delete “member” and insert “roller.
Cancel claim 11.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Poot (US 3,625,684) discloses an electroconductive recording element useful for electrographic recording elements that comprises an epichlorohydrin polymer comprising units according to present 

Fuei (US 6,558,781) discloses an image forming apparatus including a process cartridge (col 2 ln 51+). The apparatus comprises a conductive roller having an electroconductive support coated with an electroconductive elastic layer (col 2 ln 55+). The elastic layer comprises an epichlorohydrin rubber and a quaternary ammonium compound (col 2 ln 60+; col 5 ln 14+; col 6 ln 8+). The roller is disposed in contact with an electrophotographic photosensitive member and is the charging member or developing member in the imaging apparatus (col 3 ln 4+; col 3 ln 36+). The roller has a crown shape (col 8 ln 9+). The reference, however, does not disclose a vulcanized modified epichlorohydrin rubber having the units as presently claimed.

Kiryu (JP 3935445; citing the machine translation filed 10/18/2017) discloses a conductive material for use in an electrophotographic apparatus [0001]. Kiryu teaches the material can be used for a charging roll [0026]. The conductive material comprises epichlorohydrin-ethylene oxide-allyl glycidyl ether copolymer rubber that is modified by adding glycidyl-group containing quaternary ammonium salt with the following structure:

    PNG
    media_image1.png
    110
    324
    media_image1.png
    Greyscale

where R1, R2, and R3 are alkyl groups having 1-12 carbon atoms [0009-0012; 0016; 0020-0022]. 
Importantly, the reference adds the glycidyl-group containing quaternary ammonium salt to the already formed copolymer rubber. In other words, the salt is not a monomer that is mixed with the other monomer components that form the copolymer rubber. As such, Kiryu’s final polymer has the quaternary ammonium group only at the terminal portions of the polymer. The product defined by the process of claim 1, however, necessarily contains at least one unit within the polymer chain, not only at a terminal group, which is not disclosed or suggested by Kiryu. For further discussion, see the Advisory Action mailed 12/8/2020.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D FREEMAN whose telephone number is (571)270-3469. The examiner can normally be reached on Monday-Friday 11-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN D FREEMAN/Primary Examiner, Art Unit 1787